131



        OFFICE    OF    THE   ATTORNEY     GENERAL       OF   TEXAS




Bonorabls 0. Lyno Mlllw
oounty Attorae~
Bee Qountf
BeerUle,     Teuaa




                                                                lnUtor?
                                                           ud.g m eo t
                                                       requesting         thr opln-
                                                         question         18 aa

                                              giving    aa an oplnloa

                                           levied aa lx m u tlo for
                                                                n
                                          want to a jadtgemt and
                                         therearter, withoutaa30
                                     ths 8mouat of the JwIgaenC
                                     orditoor in lettlment of
                                   98 e release     thereof   i8 the
                                    eorgensation     unaor tha pro-
                                     0. S.,     of 1925, ls a menb ed




            Ttt would me5 that tk           eherlff    would not ba
     entitled    to    my toe rinoo ho did not oolloat              the
BDnombl*    0. Lyne Ule?,       ?nge 2




            l* ..
         ~lh o tia g a o a eo y
                              a en*xeo utio
                                         OYaM 0~
    Arr of eule, whm the Saab ir rde by a sale, to?
    the firrt     Oae EwAnA Dollera I#001 or losr       iour
        ) pr eat;     fez the ueond Oar Ihmdnd IJoliorr
    It loo)   three t3 #etoeat1      foruAeuwff*rTwQ
    mad       Dollars I 200) M A 8o t    lx e wdlngo ne
    Thoamad Dolt?.       t #lOOo), two (2)




        men the mney is eell8otod b the S&eriYf
    or Gonatabla without a mile, one- d S et the dove
    rites    &allkallawedhLn.
            l*...”
       Itia 8tetod          inTenr Ja r ir p ndenee,
                                                701~~8 34 ,
.mg
  5O%
    e r
            %tatotea   geeser%tdq    teu    for publie   oisir
    eef8a n r tr io tly a Dn8tweA~ M d b o no *l r i h t to
    te*r R a y no t r wt in k p uea ffo a . u h e n thf8
    d& t   la left to oonrtruotbn      tha langnag* of
    t&e law mstbr       eonetru.A   ia kr      of the ~otsra-
    Rant.          l rktote
           lfb a r *        $ 8upablr    o f twe eoooltme-
    t%OM , On0 Of WhiOh Wufa &iT@     85 OftiOM   OpGDoIoI
    ntien ta   h&mrenleer  irr aildillon to hla salam
    8ad Use otkur PM, the latter eonrtmJotioa   should
                Itieno ea o e~
    b ela o p tedr           et
                              1 u 0rti00r                 th a t
    the kgialaturr   ry hero been &ward other offi-
    oem more liberal   thea towr4 NR la the matter
                                                                                                         133


Gwrablo        Q. Lpne Yiller,           Page )


     at      oamgenaatioa iOr nmleoa                  nor    does         this hot
     jwtliy          t&s MarCI          la upbaa L         bie    r1aia          for
     eo6po45atloa for lorvie*r aa                  8g c lia st
                                                             l            telr and
     roaaonable interprotatlon 0r                    ah*    8teDk.                         .*

     (Mom.la          t.    a1ty   of   RDakd~o       246    9.      w.   654;         l

     ?katlanACoiurtyv* -84  S8 S. Il.SUB                                    Barke
     ve Bw Qountr, 271 & 4, ‘1321 Ihddmt 1,                                  Xardy,
     50 8. 1. 926.)
          The was of Lw 1’ iboeka et al.,       131 8. W. Ilt95,
in eonstruing Artlelo2460 RotlaeA Stetatee      of AU95,holda
inlrfwt    Umt when    t&e Ata6e     pwldea that the ahoriff
my hate eoapoamatiea8ta       lertaln nt*when    ba blmalt haa
oollooted  the Aobt without aale of proportr aa ordered bf
the oort,wherea pu6y holaw a +anAor*slienaalleotbd
bia money after ~0realeepN w*thout l malqtke                                     lhadff         eoul4!
ylro;wer    Lie ocmmn8atiorr~ We quote ixwr                               this         e8iw aa


               “Ap         llrathvlng reoore?& l                            in ~tha
                                                                  Judg m e nt
     court be r ou again& appd.loo    Bmooka                         ior the           emu
     OS 317,316.88,  with foreoloeure    of 8                   rendortalien
     up o na lrvwy ef la&d in Llbertr                       eeituty,?roaprd
     the laar~oe   of 8n ardor oi rale upon mid 4     -
     mant on Juno 5' 1909,UA the 8-o ma placed    3.n
     the hands ef lppeller 1. RI Thornton, eOnat6ble oi
     proolnot no. 1 or raid oormtg, f’or lnoutloa,
     Thornton leviedaponthe lmd and ad*ortlssd     it
     to bo 8oliY en ta                  6,   1909. On Jane ;u, 1909*
     lppollaoBroooka     id the wunt    of tIm j&stunt,
     htenat,  and 008 r a oi ait  to appallant   Lee, mho
     6h a uup B
              o lr
                a ee?,ed th ea det o r lUe te bo rstumed
     u6enouted.              Apgw.llee     madethe
                                    The?Moon                              ntPrrr           a8
     direotd    oa f0ru 29th and in uid rstum 018bOd,
     in addi tloa to t& feoa allowed by l8w ior the
     lew ltu tla u a nt,  md rettua l lomlaalonor
     $549 upon the meant rollootd     by lpwll-t    in
     latiar~atlon of the prinoipal uld lntuert   dur 011
     aaid      judgsentr       Upon the rofunlofapxmllantto
              thir    eodasioa,     thornton tllod in the emart
     be
     Y ea l          mtloa   to tax u&t loaaiuion      aa ooata %a
     ths ors.glnalmlit* rruMerduot6heeDurt
     mting    Mid motioa 8nA lajw             lppouaa6 lie
     b lefo rmid uma la o la     tblantlpp+sl   le psoaeo\rtad.
                                                                                         .   ‘134


                                                                                                    - .

Hoaornble      0. Lmr Millor,                  Page 4


               *-Arti8loWO’ e     W   Pevloed  Statnto8 oi
       18959~ovldra     as foue~rl     ;apsyifra 8hall ro-
      oelre thr follM          fees:           0011*0till&
      r o a w o n a 5 lxooutT oa or order or llo t wh a ath o
      sane is Islde by a aale, for the first on@ huntbed
      dollan    or loss faar pu oont; m tho leoond
      ~a, hundred Q&a,           three par arntl ior all
      mamawartwo        hundred &ollma, two par oent.
      3%~ the aoner ia aa1ls.l.d         br the ahorltrwith-
      o u t l aalo,   ona-hau of tha mban rates -1         be
      *Urned him.’ The aat Of 1897 (Sp. Lawa '1897,
       O* 5)    o b M g O*
                         th a amMa                     o ? lDwiQsiO58 tilOWd
       sheriff8 Zojr oolleot&     money on an ordor of
       ml0 mhon a ralr is 6a7 0 .b,at makes 80 ohange
       in the former lav 8s to the oo#nalsaioaa allowed
       when the ronr~ ia oolltitod    rlthoat Sale;
              5% think it elaap, mndrt’thhr provlalosa     at
       the'abtuto     boron ~pooted, that    rpp~lloa Thorntooa
       maa no t latltlrd    to l oomtnlaaloon upon the rone~
       opid ta appallant by l3roooka. Es mm only al-
       lowed a ooeaisalaa upon mnry ooll*oted w hL
       Tha atatutr    ffxas tbo foea allowed t&e offia
       for aorvioas in tbs exeoutlon of the writ pr 1"    or
       b t&r sale, and if tha aala la not mde and the
       ao5e;r  due 05 the   jrvllgment Is not oolleotsd W
       him, he is ontltiod        to M 0015~nld05.
               *l    .   l    .*



               Undw the taatg           the aherlti
                                               atatd  did not lolloot
the   money    due    00      t&e      Tlmrefore,
                                     judmnt,        %KI VieW Of  the
foregoing l& h o r itloits,ig our opinion that the ahor=
la not entitiod     to w    t~~asaLisslon upon the IIDZM paid br
th judgment     debtor t,~ tb    judgnent or8ditorr      s omer      tho
aheriti   would bo latitlad    to tho roes allared br Artioie
3933, sup-,     for levying the lxreutlon and th* rat-           Of th*
lxeoutio5   aa4 the post-       OS tb, advrrtlaembnta      iOr ml0
under tho lrooutlon if the 8hrrlft         posted the ~dvutiauaata
for la lo uador the lxootatioa.       In ethaf rarda tin lhorlft
wm+tlbnot      b*    edit&~           fo q             oomlaaion    an tho SOMYmid
by the    jldQae5t           dobtm      totlm allg605t             oro&ltor in aottle-
moat or the          judgawt         where ho a id not         aOlleot the loruV




                                                                                     .
135